Memorandum: Defendant raises on appeal the same issues raised by his codefendant on an earlier appeal to this court (see, People v Riddell, 115 AD2d 986). Our memorandum decision on the Riddell appeal is dispositive of those issues and a reversal is required. We add only that defendant’s claim that the evidence was insufficient as a. matter of law to support the convictions is without merit and that except as otherwise held in our memorandum decision in Riddell, it was not error to permit cross-examination of defendant on his prior bad acts. (Appeal from judgment of Cattaraugus County Court, Crowley, J. — robbery, first degree, and reckless endangerment, first degree.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Schnepp, JJ.